DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 2, 4, 6-15 and 17-18 and 20-24 are pending.  Claim 1 is independent.  No claim is amended in the response filed 5/19/2022.
The rejection of claims 1, 2, 4, 6-15 and 17-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0227897A1) in view of Ryther et al. (US 8,772,215 B2).
Response to Arguments
Applicant’s arguments filed 5/19/2022 have been fully considered but they are not persuasive. 
Applicants urge that the fabric cleaner of Nelson et al. is not combinable with the hard surface cleaner of Ryther.  In response, Nelson et al. teach a cleaning composition that is used on both fabric [see 0003] and hard surfaces for foam cleaning. Applicants urge that Ryther requires a highly alkaline pH greater than at least 11 and Nelson teaches a pH of 5-10.  In response, the alkaline pH taught by both references overlap since Ryther teaches “about 11” (in col.6,ln.13) and Nelson teaches between “about 5 and 10” in their claim 2.  It is Examiner’s position the alkaline pH of the 2 references would be a reason to combine the teachings.
Finally Applicant’s urge that Nelson teaches away from alcohols and disinfectants, and thus would not incorporate the 3-12 % of ethanol and propanol taught by Ryther in their composition.  Contrary to Applicant’s arguments, Nelson, page 8, [0083] guide one of ordinary skill to include ethanol and isopropyl (IPA) alcohol as preservatives which optional embodiments are specifically contemplated within the primary reference and thus cannot be read as a teaching away.  Accordingly the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-15 and 17-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0227897A1) in view of Ryther et al. (US 8,772,215 B2).
Nelson et al. (US 2005/0227897A1) teach a cleaning composition that can be applied to fabric care [see 0003] and hard surface cleaning [0001 and 0006] comprising from 1 to 50 wt% propellant; See [0045 and 0047] teaching propane and butane encompassing claims 1 and 10.  
Nelson et al. guide one of ordinary skill to include less than 93% wt% water; See [0014] teaching which broadly encompass the claimed 25-55% water.
Nelson et al. teach in [0017] from 1 to 5 wt% of a nonionic surfactant.  See pg.2.  The teaching in [0025] encompasses the claim 4 requiring the claimed nonionic surfactant to have an alkyl group having eight to eighteen carbon atoms and five to fifteen polymerized ethylene oxide residues.
Nelson et al.’s carpet/fabric care cleaning composition is a foam [0048] and thus encompasses the claim 20 limitation to wherein the composition is a crackling gel.  See page 5.  Also see [0081-0082] teaching the adjunct ingredients of claims 21-22.
Nelson et al. teach in [0011] that the cleaning composition can comprise the same glycol alkyl ether wherein the glycol alkyl ether has from seven to twelve carbon atoms as required by the instant claims, but is silent as to the claimed amount of from 3 to 12 wt% as required by claim 1.
Nelson et al. teach in [0083] short chain alcohols such as the claimed ethanol and isopropanol but is silent as to the claimed amount of from 3 to 12 wt% as required by claim 1 and the greater than 5%-12% alcohol required by claims 23-24. 
Finally, Nelson et al. teach in [0082] hydroxy cellulose thickeners but is silent as to the clamed amount of from 0.3 to 1.5 wt% of a thickener as required by claim 1.  
Accordingly, Nelson et al. do not teach the claimed % amounts of glycol alkyl ether, alcohol, or thickener as required by claim 1.  
In the analogous art of foam cleaning compositions (see col.7,ln.1) for removing foodstuffs and stains, Ryther et al. (US 8,772,215 B2) teach a similar foam cleaning composition comprising 0.2wt% to 15 wt% of propylene glycol ethers having the same 7-12 carbon atoms as taught by Nelson and in the claimed amounts.  See Ryther col.7,ln.25-50.
Ryther teach in col.4,ln.37-40 the same claimed ethanol and isopropanol as taught by Nelson and further teach its use in the claimed amount of about 0.1% to about 50% by weight one or more soil wetting solvent(s). See col.4,ln.5-10.  Examiner notes that Ryther guide one of ordinary skill to the greater than 5% alcohol as is required by claims 23-24 in a similar foam cleaning composition for cleaning foodstuffs.  
Ryther teaches the same hydroxy cellulose thickeners as taught by Nelson and guide one of ordinary skill to the claimed amount of 0.01% to about 5% wt. of thickening agent in col.10,ln.10-25 as is required by the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fabric cleaning composition of Nelson et al. with the claimed amounts of glycol alkyl ether, alcohol, and thickener as claimed and as taught by Ryther because Ryther guide one of ordinary skill to optimize the proportions of exactly the same ingredients in similar percent ranges in general and “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (ie. does not require undue experimentation).” 
One of ordinary skill is motivated to combine the fabric cleaning teachings of Nelson et al. with the equipment cleaner of Ryther since Nelson et al. specifically teach that their foam composition can clean hard and soft surfaces and both references are in the analogous art of foam cleaning of foodstuff stains in general. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761